 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDOTISA. SPRINGS,JR.,D/B/AOTIS STEELPRODUCTSCo.andUN1rEnSTEELWORKERS OF AMERICA,CIO, PETITIONER.Case No. 3-RC-735.July 2,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William J. Cavers, hearing:officer.The hearing officer's rulings made at the hearing are free from.prejudicial error and are hereby affirmed.-.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.-2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 96(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production and maintenance em-ployees at the Employer's steel shelving manufacturing plant, Elli-cottville,New York, excluding all office clerical and professionalemployees, guards, and supervisors as defined in the Act.5.The Employer is engaged in the manufacture of industrial steelshelving products at its Ellicottville, New York, plant, the only plantinvolved in this proceeding.The instant petition was filed May 31,,1951.Since that date,. all but 3 or 4 of the Employer's. approximately30 production and maintenance employees have been out on strike.The Employer contends that the payroll period immediately pre-ceding the date of the issuance of the Direction of Election hereinshould determine eligibility to vote in the election.The Petitionerurges that, because of the strike, the eligibility period should be thepayroll period immediately preceding the filing of the petition.Wefind no reason to warrant departure from the Board's usual policy insuch cases.2We shall adopt the usual eligibility language in our' The petition and otherformal papers were amendedat thehearing toshow the correctname of the Employer.2Frank Foundries Corporation,92 NLRB 1754,and cases cited therein.95 NLRB 67. PAN AMERICAN REFINING CORPORATION625Direction of Election.All persons hired since May 31, 1951, the dateof the strike, and all strikers shall be presumptively 3 eligible to vote,subject to challenge.Approximately five production and maintenance employees workon a part-time basis.The Employer takes the position that theyhave a sufficient interest in bargaining conditions at the plant to makethem eligible to vote in the election.The Petitioner disagrees.It isnot clear in the record whether the part-time employment is casual orregular. Regular part-time employees are eligible to vote; casual em-ployees are not eligible.4Part-time employees may vote subject tochallenge.Challenged ballots shall not be counted unless they affect the re-sults of the election, in which event the question as to which of theseballots shall be opened and counted will await a further investigationconcerning the employment status of the affected individuals.[Text of Direction of Election omitted from publication in thisvolume.]8Nothing in this Decision should be construed as Indicating that the Board has prejudgedany of the questions which may be drawn into issue by a challenge to the eligibility ofcertain voters,including such questions as to whether(1) a new employee is a permanentreplacement, (2) an employee who went on strike has been validly replaced, or (3)any emplDyee's position no longer exists by reason of its permanent discontinuance foreconomic reasons.The Pipe Machinery Company,76 NLRB 247.4The Morrison Milling Company,83 NLRB 800.PAN AMERICAN REFINING CORPORATIONandASSOCIATEDGUARDS OFGALVESTONCOUNTY,PETITIONER.CaseNo.39-RC-f292.July 26,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clifford W. Potter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed?Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.I The motion of Oil Workers International Union, CIO, Local 449, hereinafter calledthe Intervenor,to dismiss the petition is denied. It is not the Board's function in arepresentation proceeding to pass upon the question of whether or not the property rightsof the parties will be affected by the action taken herein.Boston Machine Works Com-pany,89 NLRB 59.95 NLRB No. 71.